DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III (claims 27-30) in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that Applicant disagrees with the lack of unity/special technical feature analysis in the restriction requirement.  This is not found persuasive because Applicant has not provided any specific reasoning which demonstrates error in the analysis.
Applicant further traverses on the grounds that the Office has failed to show a burden exists. This is not found persuasive because the cited section of the MPEP is directed to national applications filed under 35 USC 111(a) rather than to national stage applications filed under 35 USC 371. Search burden is not a requirement for restriction of national stage applications filed under 35 USC 371. The unity of invention practice is applied to national stage application filed under 35 USC 371, as described in MPEP 1850. See MPEP 201. The requirement is still deemed proper and is therefore made FINAL.
Claims 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 defines “*” as being one of three possible options, including “or for a branching.” It is not clear what structure is implied by “or for a branching,” thereby rendering the scope of the claim unclear. The claim has been examined with respect to the other two recited options for “*”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
As to claims 27 and 30, Zhang discloses a phosphorus-silicone polymer having the following formula:

    PNG
    media_image1.png
    182
    544
    media_image1.png
    Greyscale

With regard to the R2 and R3 substituents, Zhang teaches suitable groups in [0020], and exemplifies polymers (see p 11 of original, copied below) wherein R2 and R3 are both CH3 (embodiment 2 below), and wherein R2 is H and R3 is CH3 (embodiment 3 below), which corresponds to formula Ia as presently claimed wherein R1 is H or CH3, and wherein R2 and R3 are all methyl. 

    PNG
    media_image2.png
    464
    584
    media_image2.png
    Greyscale

Zhang teaches that n is preferably an integer from 1-20 [0020], which encompasses the presently recited average of 3 units. The polymerization degree can be changed by changing the molar ratio of the phosphorus and silicon monomers [0024]. Case law has established that a prima facie
As to claim 29, Zhang fails to teach the dynamic viscosity of the oligomer having three repeating units. However, Zhang suggests an oligomer formed from dimethyl phosphite and dichlorodimethylsilane having the same structure as an oligomer formed from dimethyl phosphite and dichlorodimethylsilane disclosed in an instant example. In particular, the structural formula of instant inventive oligomer I.1 (instant Experiment 1):

    PNG
    media_image3.png
    86
    305
    media_image3.png
    Greyscale

is equivalent to the structural formula of Zhang’s exemplified polymer: 

    PNG
    media_image4.png
    94
    214
    media_image4.png
    Greyscale
 . 
Oligomers having the same structure must have the same properties. There is reasonable basis to conclude, therefore, that for a given degree of polymerization, a polymer having a structure as disclosed by Zhang from dimethyl phosphite and dichlorodimethylsilane has the same properties, including viscosity, as a polymer according to the presently claimed subject matter derived from dimethyl phosphite and dichlorodimethylsilane. There is reasonable basis to conclude, therefore, that Zhang suggests an oligomer having a viscosity within the presently claimed range.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 103951981, included original document and machine translation cited herein) in view of Ebeling.
The rejection of claim 27 over Zhang is incorporated here by reference.
As to claim 28, Zhang teaches that a halogen containing flame retardant will generate a large amount of toxic smoke, causing metal corrosion and environment pollution [0004], and teaches that the phosphorus-silicon flame retardant is “halogen-free environment friendly” (abstract). 
However, Zhang fails to specifically teach an acceptable range of total chlorine content.
Like Zhang, Ebeling teaches that chlorinated flame retardant agents are increasingly subject to regulatory restriction, and are leass desirable because the can corrode manufacturing equipment [0002]. Ebeling teaches that it is understood that in facilities which process multiple products, a certain amount of cross contamination can occur resulting in chlorine levels on the parts per million scale. Ebeling teaches that therefore it is readily appreciated that essentially free of chlorine may be defined as having a chlorine content of less than or equal to about 100 ppm [0058].
In light of Zhang’s disclosure, the person having ordinary skill in the art would have been motivated to provide the phosphorus-silicon flame retardant in a halogen free form in order to minimize environmental harm, toxicity, and corrosion. In light of Ebeling, the person having ordinary skill in the art would have recognized that a chlorine content up to 100 ppm could be permitted while still achieving the environmental, toxicity and corrosion-related advantages associated with using a halogen-free flame retardant. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Zhang’s halogen-free phosphorus-silicon flame retardant having any chlorine content within Ebeling’s range of up to 100 ppm (including within the presently 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/757547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claims 27 and 30, claim 4 of ‘547 recites a formula IV:

    PNG
    media_image5.png
    185
    623
    media_image5.png
    Greyscale

wherein the center portion between the two bracketed units corresponds to formula I recited in claim 1. Claim 8 recites the following two options for the structure of formula I, wherein R3 is H or CH3, and T is Si(CH3)2:

    PNG
    media_image6.png
    112
    318
    media_image6.png
    Greyscale

Claim 4 further defines r1 and r1 as integers from 0 to 300, which encompasses 1. The definitions of T*, R1, R3 and subscripts q1 and q2 recited in claim 2 encompass Si, CH3, H, 0 and 2, respectively, which results in an oligomer according to instant claim 27. It would have been obvious to the person having ordinary skill in the art to have formed a silyl ester phosphonate according to the claims of ‘547 by selecting appropriate structures from the options recited in the claims of ‘547, including selecting structures resulting in an oligomer according to instant claims 27 and 30.
As to claims 28 and 29, oligomers having substantially the same structures must have substantially the same properties. There is reasonable basis to conclude, therefore, that an oligomer as recited in the claims of ‘547 having the same structure as an oligomer according to the present claims possesses substantially the same properties as an oligomer according to the present claims, including a chlorine content and viscosity as presently recited. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766